DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The examiner corrected Cite No 1 to be 20090051872 rather than 20190051872 based on the listed applicant and document cited in the international search report.


Claim Objections
Claims 2, 7-15 and 18-25 are objected to because of the following informalities:  
In claim 2 the abbreviation “PMMA” should be proceeded by polymethylmethacrylate, 
In claims 5-7 the recitation of “attenuation coefficient” should be specific to acoustics and state “acoustic attenuation coefficient”
In claim 8 the abbreviation “PMP” should be proceeded by polymehtylpentene, and
In claim 18 the abbreviation “PMMA” should be proceeded by polymethylmethacrylate.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13-15, 20-21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the metes and bounds of the claim limitations “entire cornea” and “air-exposed part of the sclera” cannot be determined by the examiner because the size of the cornea with vary between subjects and the air-exposed portion of the sclera will vary with the position of a subject’s eyelids.
Regarding claims 10 and 20, the metes and bounds of the claim limitation “wherein the diverter is combined with one or more additional lenses…” cannot be determined by the examiner because it is unclear whether the lenses are a part of the claimed diverter or part of separate, unclaimed element.
Claim 11 recites the limitation "the one or more additional lens" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 21 are rejected by virtue of their dependence on claims 10 and 20 respectively.
Regarding claims 13-15, the metes and bounds of the claims cannot be determined by the examiner because the claims are “use” claims.  The claims are  indefinite because they merely recite a use without any active, positive steps delimiting how this use is actually practiced, see MPEP § 2173.05(q).
Regarding claim 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 23-25, the metes and bounds of the claims cannot be determined by the examiner because the claims are “use” claims.  The claims are  indefinite because they merely recite a use without any active, positive steps delimiting how this use is actually practiced, see MPEP § 2173.05(q).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-15 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims not fall within at least one of the four categories of patent eligible subject matter because "use" claims do not purport to claim a process, machine, manufacture, or composition of matter, see MPEP § 2173.05(q).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 13-19 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (US 2015/0217129), of record.

[Claim 1] Thomas discloses an acoustic diverter (corneoscleral contact lens, Figs. 5-9 #14) for dispersing of acoustic waves to limit or prevent their focusing in an eye, which is designed as a one-piece body (the contact lens is a continuous piece of material) having 
a posterior surface (Figs. 5-9 #26) for contacting the eye [par. 0057] and 
an anterior surface (Figs. 5-9 #24), wherein a geometry of the anterior surface is concave (see Figs. 5-6 which has a concave recess), flat (see Figs. 5-6 which has flat outer edges) or slightly convex with a radius of curvature more than 25 mm, such that the geometry prevents or decreases refocusing of acoustic waves back into the eye (meets the geometry and material disclose so considered to result in the same effect), and 
wherein the acoustic diverter is made of a material (polymethylpentene (PMP) or polymethylmethacrylate (PMMA)) having the following properties:
transparency for the visible and near IR light (property of PMP and PMMA),
has to be autoclavable or sterilizable (property of PMP and PMMA), and
has to be biocompatible [par. 0062].

[Claim 2] Thomas discloses the diverter is made of PMMA or plastic (e.g. PMP) [par. 0062].

[Claim 3] Thomas discloses the diverter is made of material having acoustic impedance between 1.4 and 1.7x106 kg/m2s (material property of PMP as disclosed in the last two lines of page 9 of the applicant’s specification).

[Claim 4] Thomas discloses the material is polymethylpentene (PMP) [par. 0062].

[Claim 5]  Thomas discloses the diverter is made of a material that has attenuation coefficient more than 1 cm-1 at 10 MHz (the contact lens is made of PMP and has the geometry discloses by the applicant; therefore, the attenuation coefficient would be more than 1 cm-1 at 10 MHz).

[Claim 6]  Thomas discloses the diverter is made of material having acoustic impedance between 1.4 and 1.7x106 kg/m2s (material property of PMP as disclosed in the last two lines of page 9 of the applicant’s specification) and an attenuation coefficient more than 1 cm-1 at 10 MHz (the contact lens is made of PMP and has the geometry discloses by the applicant; therefore, the attenuation coefficient would be more than 1 cm-1 at 10 MHz).

[Claim 7]  Thomas discloses an acoustic diverter (corneoscleral contact lens, Figs. 5-9 #14) for dispersing of the acoustic waves to limit or prevent their focusing in an eye, which is designed as a one-piece body (the contact lens is a continuous piece of material) having 
a posterior surface (Figs. 5-9 #26) for contacting the eye [par. 0057] and 
an anterior surface (Figs. 5-9 #24) [par. 0057], 
wherein the acoustic diverter is made of a material (polymethylpentene (PMP)) having the following properties:
transparency for visible and near IR light (property of PMP),
autoclavable or sterilizable (property of PMP),
biocompatible [par. 0062],
with acoustic impedance between 1.4 and 1.7x106 kg/(m2s) (material property of PMP as disclosed in the last two lines of page 9 of the applicant’s specification) and
attenuation coefficient more than 1 cm-1 at 10 MHz (the contact lens is made of PMP and has the geometry discloses by the applicant; therefore, the attenuation coefficient would be more than 1 cm-1 at 10 MHz). 

[Claim 8] Thomas discloses the material is polymethylpentene (PMP) [par. 0062].

[Claim 9] Thomas discloses the diverter covers an air-exposed part of the sclera and the entire cornea of the eye (this is met by the contact lens as shown in Fig. 7 which covers the entire cornea, the examiner notes the cornea size and air-exposed part of the sclera will depend on the position of a subject’s eyelids and size of the subject’s eye).

[Claim 13] The acoustic diverter taught by Thomas is useable in ophthalmology.

[Claim 14] The acoustic diverter taught by Thomas is useable in laser treatments of eyes based on photodisruption, preferably during iridotomy, capsulotomy or vitreolysis.

[Claim 15] The acoustic diverter taught by Thomas is useable with a photodisruptor. 

[Claim 16] Thomas discloses an acoustic diverter (corneoscleral contact lens, Figs. 5-9 #14) for use in photodisruption based laser treatments in which optical breakdown occurs for dispersing of acoustic waves to limit or prevent their focusing in the eye, which is designed as a one-piece body (the contact lens is a continuous piece of material) having 
a posterior surface (Figs. 5-9 #26) for contacting the eye [par. 0057] and 
an anterior surface (Figs. 5-9 #24), wherein a geometry of the anterior surface is concave (see Figs. 5-6 which has a concave recess), flat (see Figs. 5-6 which has flat outer edges) or slightly convex with a radius of curvature more than 25 mm, such that the geometry prevents or decreases refocusing of acoustic waves back into the eye (meets the geometry and material disclose so considered to result in the same effect), and 
wherein the acoustic diverter is made of a material (polymethylpentene (PMP)) having the following properties:
transparency for the visible and near IR light (property of PMP),
has to be autoclavable or sterilizable (property of PMP),
has to be biocompatible [par. 0062],
with acoustic impedance between 1.4 and 1.7x106 kg/(m2s) (material property of PMP as disclosed in the last two lines of page 9 of the applicant’s specification) and
attenuation coefficient more than 1 cm-1 at 10 MHz (the contact lens is made of PMP and has the geometry discloses by the applicant; therefore, the attenuation coefficient would be more than 1 cm-1 at 10 MHz). 

[Claim 17] Thomas discloses the material is polymethylpentene (PMP) [par. 0062].

[Claim 18] Thomas discloses an acoustic diverter  (corneoscleral contact lens, Figs. 5-6 #14) for use in photodisruption based laser treatments for dispersing of the acoustic waves to limit or prevent their focusing in an eye, which is designed as a one-piece body (the contact lens is a continuous piece of material) having 
a posterior surface for contacting the eye and 
a concave anterior surface (formed by the peripheral optical element portion, Figs. 5-6 #16, of the contact lens) [par. 0055], 
wherein the acoustic diverter is made of a material (polymethylpentene (PMP) or polymethylmethacrylate (PMMA)) having the following properties:
transparency for visible and near IR light (property of PMP and PMMA),
autoclavable or sterilizable (property of PMP and PMMA), 
biocompatible [par. 0062], and 
is selected in the group consisting of PMMA, glass, plastic and polymethylpentene (PMP) (polymethylpentene (PMP) or polymethylmethacrylate (PMMA)) [par. 0062].

[Claim 19] Thomas discloses the diverter covers an air-exposed part of the sclera and the entire cornea of the eye (this is met by the contact lens as shown in Fig. 7 which covers the entire cornea, the examiner notes the cornea size and air-exposed part of the sclera will depend on the position of a subject’s eyelids and size of the subject’s eye).

[Claim 23] The acoustic diverter taught by Thomas is useable in ophthalmology.

[Claim 24] The acoustic diverter taught by Thomas is useable in laser treatments of eyes based on photodisruption, preferably during iridotomy, capsulotomy or vitreolysis.

[Claim 25] The acoustic diverter taught by Thomas is useable with a photodisruptor.


Claims 18-19 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross, III et al. (US 7,244,026).

[Claim 18] Ross discloses an acoustic diverter (contact lens element, Fig. 11 #140) for use in photodisruption based laser treatments for dispersing of the acoustic waves to limit or prevent their focusing in an eye, which is designed as a one-piece body (see Figure 11) having 
a posterior surface for contacting the eye (concave posterior surface, Fig. 11 #142) [col. 14, lines 48-50] and 
a concave anterior surface (Fig. 11 #142) [col. 14, lines 48-50], 
wherein the acoustic diverter is made of a material (glass or optical-grade plastic) having the following properties:
transparency for visible and near IR light (property of glass and optical-grade plastic),
autoclavable or sterilizable [col. 2, lines 10-13, col. 6, lines 13-17], 
biocompatible (contacts the cornea and is optical grade plastic), and 
is selected in the group consisting of PMMA, glass, plastic and polymethylpentene (PMP) (glass or optical-grade plastic) [col. 5, line 43 – col. 6, line 28; col. 14, lines 22-23].

[Claim 19] Ross discloses the diverter covers an air-exposed part of the sclera and the entire cornea of the eye (this is met by the contact lens designed to substantially correspond to the cornea as shown in Fig. 11 which covers the entire cornea, the examiner notes the cornea size and air-exposed part of the sclera will depend on the position of a subject’s eyelids and size of the subject’s eyes).

[Claim 23] The acoustic diverter taught by Ross is useable in ophthalmology [abstract].

[Claim 24] The acoustic diverter taught by Ross is useable in laser treatments of eyes based on photodisruption, preferably during iridotomy, capsulotomy or vitreolysis [col. 4, lines 40-44].

[Claim 25] The acoustic diverter taught by Ross is useable with a photodisruptor. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2015/0217129) as applied to claims 9 and 18 above, in view of Ross, III et al. (US 7,244,026).

[Claims 10, 20] Thomas discloses the acoustic diverter (contact lens, #14) of claim 1 wherein an optical element having optical power may be placed at or nearby the outer periphery of the acoustic diverter [par. 0056] but does not explicitly disclose a lens assembly separated by an air space from the acoustic diverter.
Ross discloses a sterilizable ophthalmoscopy lens system comprising an autoclavable and sterilant-resistant ophthalmoscopy lens system having a plastic contact lens element (Fig. 1 #40), at least one image forming lens element (Fig. 1 #60), and a sealed air space (Fig. 1 #49) provided, via an O-ring or gasket, between the contact lens element and the image forming lens element [abstract; col. 4, line 58 – col. 5, line 18].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the diverter taught by Thomas to include a sealed air-space provided by an O-ring or gasket between the diverter and optical element as taught by Ross in order to improve the sterilizability and autoclavability of the elements by sealing the space between the elements.

[Claims 11, 21] Thomas in view of Ross renders obvious using multiple lenses (at least one image forming lens i.e. more than one lens) [abstract; col. 2, lines 10-13] which would read on an entry lens and intermediate lens.


Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2015/0217129) as applied to claims 9 and 18 above, in view of Abt (US 2012/0099077).

[Claims 12, 22] Thomas discloses the posterior surface of the contact lens may be coated with a reflective coating but is silent regarding other parts of the contact lens.
Abt discloses an analogous ophthalmoscopic contact lens wherein an anterior surface of the contact lens includes an anti-reflective or non-reflective coating to reduce reflective glare [par. 0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the diverter (contact lens) taught by Thomas to have anti-reflective coating on the posterior surface as taught by Abt.  It would further have been obvious to use various coating depending on the desire for anti-reflection or reflection on the surfaces of the contact lens in order to direct light to desired eye targets.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Dirksen et al. (WO 2017/103172 A1) discloses that a polymethylpentene material has an attenuation varying from about 0.5 dB/mm at 2 MHz up to 3 dB/mm at 10 MHz [page 9] and that TPX/polymehtylpentene has an acoustic wave attenuation from about 0.5 dB/mm at 2 MHz up to 4.5 dB/mm at 10 MHz [page 10]. 
(2) Angeley et al. (US 2011/0202046) discloses a glass, plastic or other suitable material contact lens with a concave posterior surface and convex anterior surface [par. 0043; Fig. 6].
(3) Muehlhoff et al. (US 2008/0234707) discloses the anterior surface of a contact glass has a radius of curvature of 5-30 mm [par. 0025].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 May 2022